EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. Please amend paragraph [23] as follows:
-- FIG. 8A shows curvature change curves of the liquid lens in the liquid curvature variation apparatus of FIG. 6 and the lens curvature variation apparatus of FIG. 7; FIG. 8B illustrates a timing chart for the common electrode, the first electrode, and the switching element in the lens curvature variation apparatus of FIG. 7; FIG. 9A illustrates a sensor unit capable of sensing a capacitance without applying a separate additional pulse signal; FIG. 9B illustrates a sensor unit capable of applying a separate additional pulse signal to the common electrode and sensing the capacitance during application of the additional pulse signal; FIG. 10 shows an exemplary internal circuit diagram of the lens driver of FIG. 9A or FIG. 9B; FIG. 11A is an exemplary waveform diagram for explaining the operation of the lens driver of FIG. 10; FIG. 11B is an exemplary diagram for explaining the operation of the sensor unit of FIG. 9A; FIG. 11C is an exemplary waveform diagram illustrating the operation of the lens driver of FIG. 10; FIG. 11D is a diagram illustrating the operation of the sensor unit of FIG. 9A; FIG. 12A is an exemplary waveform diagram illustrating the operation of the lens driver of FIG. 10; and FIG. 12B is a diagram illustrating the operation of the sensor unit of FIG. 9B; --

REASOSN FOR ALLOWANCE 
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Claims 1-19 are considered allowable for the reasons set forth on pages 6 and 7 of the remarks filed by applicant on 1/4/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comments 
The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872